                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA

David Geisbrecht-Fehr,                      )
                                            ) C/A No. 2:14-0772
               Movant,                      )
                                            )
       vs.                                  )
                                            )     ORDER AND OPINION
United States of America,                   )
                                            )
               Respondent.                  )
                                            )

       On August 26, 2019, Movant David Geisbrecht-Fehr filed a motion under 18 U.S.C. § 2255

to vacate, set aside, or correct sentence. Respondent United States of America filed a motion to

dismiss on November 25, 2019, to which Movant filed no response.

       Upon review, the court discovered that Movant was released from incarceration on August

7, 2020. Accordingly, the court issued an order on May 18, 2021, directing Movant to show cause

withing fifteen days why his § 2255 motion should not be dismissed as moot. Movant has not

responded to the order, nor has the envelope containing the order been returned from McRae

Correctional Institution in Helena, Georgia, Movant’s last known address.

       It appears Movant has abandoned his § 2255 motion. Movant’s motion to vacate, set aside,

or correct sentence (ECF No. 76) is denied as moot.

       IT IS SO ORDERED.



                                            /s/ Margaret B. Seymour
                                            Senior United States District Judge


Charleston, South Carolina

July 7, 2021
